Exhibit 10.2
WYNDHAM WORLDWIDE CORPORATION
2006 EQUITY AND INCENTIVE PLAN
FORM OF AWARD AGREEMENT — CASH-BASED AWARD
     Award Agreement (this “Agreement”), dated [Month] [Day], 2009, by and
between Wyndham Worldwide Corporation, a Delaware corporation (the “Company”),
and the grantee indicated in the Statement of Cash-Based Award (the “Cash
Award”), attached hereto as Exhibit A (the “Grantee”), pursuant to the terms and
conditions of the Wyndham Worldwide Corporation 2006 Equity and Incentive Plan,
as may be amended from time to time (the “Plan”). Unless otherwise indicated,
any capitalized term used but not defined herein shall have the meaning ascribed
to such term in the Plan.
     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:
     1. Plan. This Agreement is subject to all the terms, conditions and
provisions of the Plan, including, without limitation, the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time. If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. A copy of the Plan and a
prospectus for the Plan are attached hereto as Exhibit B and Exhibit C,
respectively.
     2. Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, this Agreement
evidences the Company’s grant of a cash-based award as indicated in the Cash
Award (the “Award”), to the Grantee pursuant to action of the Committee. Upon
the vesting of the Award, as described in Paragraph 3 below, the Company shall
provide the Grantee within thirty (30) days of each respective Vesting Date (as
set forth in the Cash Award), for each cash unit of the Award that becomes
vested, a payment equal to the Fair Market Value of such cash unit on the
respective Vesting Date; provided, however, that the Company shall deduct from
any payment an amount that the Company determines is necessary to meet all
required minimum withholding taxes.
     3. Vesting. Subject to the provisions of the Plan and this Agreement, the
Award shall vest in accordance with the Vesting Schedule set forth in the Cash
Award, subject to the Grantee’s continuous employment with the Company, the
Parent or a Subsidiary through each respective Vesting Date set forth in the
Cash Award. There shall be no proportionate or partial vesting in the periods
prior to each Vesting Date and, except as otherwise provided in the Plan,
Paragraph 4 below or Grantee’s written agreement of employment with the Company,
all vesting shall occur only on the appropriate Vesting Date. Notwithstanding
the foregoing, the Committee may, in its sole discretion, provide for the
accelerated vesting of the Award at any time.
     4. Change in Control; Additional Vesting. Notwithstanding anything provided
in Paragraph 3 above, upon (i) a Change in Control, (ii) the Grantee’s
termination of employment

 



--------------------------------------------------------------------------------



 



by reason of death or disability or (iii) if applicable, such other event as set
forth in the Grantee’s written agreement of employment with the Company,1 the
Award shall become immediately and fully vested, subject to any terms and
conditions set forth in the Plan and/or imposed by the Committee. The Company
shall provide the Grantee within thirty (30) days following the applicable event
described above, for each cash unit of the Award that becomes vested, a payment
equal to the Fair Market Value of such cash unit on the date of the applicable
event described above; provided, however, that the Company shall deduct from any
payment an amount that the Company determines is necessary to meet all required
minimum withholding taxes.
     5. Termination of Employment. Notwithstanding any other provision of the
Plan to the contrary, and, if applicable, subject to Grantee’s written agreement
of employment with the Company, upon the termination of the Grantee’s employment
with the Company, the Parent or a Subsidiary for any reason whatsoever (other
than death or disability), the Award, to the extent not yet vested, shall
immediately and automatically terminate. Upon the termination of the Award, all
rights of the Grantee in respect of the Award shall cease. Notwithstanding the
foregoing, if the Grantee’s termination of employment is a Termination for Cause
(as defined in the Grantee’s written agreement of employment with the Company),
this Award, whether vested or not vested, shall thereupon terminate and expire
as of the date of such termination.
     6. Restriction on Transfer; No Assignment. No part of the Award shall be
transferable other than by will or by the laws of descent and distribution and
during the lifetime of the Grantee, may be exercised only by the Grantee or the
Grantee’s legal representative. In addition, the Award shall not be assigned,
negotiated, pledged or hypothecated in any way (except as provided by law or
herein), and the Award shall not be subject to execution, attachment or similar
process. Upon any attempt to transfer the Award or in the event of any levy upon
the Award by reason of any execution, attachment or similar process contrary to
the provisions hereof, such transfer shall be void and of no effect.
     7. No Rights to Continued Employment. Neither this Agreement nor the Award
shall be construed as giving the Grantee any right to continue in the employ of
the Company or any of its Subsidiaries, or shall interfere in any way with the
right of the Company to terminate such employment. Notwithstanding any other
provision of the Plan, this Agreement, the Cash Award or any other agreement
(written or oral) to the contrary, for purposes of the Plan, this Agreement and
the Cash Award, a termination of employment shall be deemed to have occurred on
the date upon which the Grantee ceases to perform active employment duties for
the Company following the provision of any notification of termination or
resignation from employment, and without regard to any period of notice of
termination of employment (whether expressed or implied) or any period of
severance or salary continuation. Notwithstanding any other provision of the
Plan, the Award, this Agreement, the Cash Award or any other agreement (written
or oral) to the contrary, the Grantee shall not be entitled (and by accepting an
Award, thereby irrevocably waives any such entitlement), by way of compensation
for loss of office or otherwise, to any sum or other benefit to compensate the
Grantee for the loss of any rights under the Plan as a result of the termination
or expiration of an Award in connection with any
 

1   If a Grantee has a non-safe harbor definition of “good reason” in his or her
employment agreement, such grantee will have an alternate provision in order to
comply with Code Section 409A.

2



--------------------------------------------------------------------------------



 



termination of employment. No amounts earned pursuant to the Plan or the Cash
Award shall be deemed to be eligible compensation in respect of any other plan
of the Company or any of its Subsidiaries.
     8. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without effect to the conflicts of laws principles
thereof.
     9. Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Company or, if applicable, the Parent or a Subsidiary shall
deduct from any payment to the Grantee such sum as may be necessary to discharge
the Company’s, the Parent’s or such Subsidiary’s obligations with respect to any
tax, assessment or other governmental charge imposed on property or income
received by the Grantee pursuant to this Agreement and the Award. Accordingly,
the Grantee agrees that the Company, the Parent or a Subsidiary shall deduct
from any payment to the Grantee any and all required minimum withholding taxes,
as the Company may determine in its sole discretion.
     10. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or to the Company, at 22
Sylvan Way, Parsippany, NJ 07054, Attention: General Counsel, or such other
address as the Company may designate in writing to the Grantee.
     11. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     12. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
     13. Authority. The Compensation Committee of the Board of Directors of
Wyndham Worldwide Corporation shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
Committee as to any such matter of interpretation or construction shall be
final, binding and conclusive on all parties, including the Grantee.
     14. Provisions of Plan Control. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof (other
than any exercise notice or other documents expressly contemplated herein or in
the Plan) and supersedes any prior agreements between the Company and the
Grantee with respect to the subject matter hereof. Except with respect to a
written amendment to this Agreement between the Company and the Grantee, the
Grantee may only rely upon the Plan and this Agreement with respect to the
Grantee’s rights and obligations hereunder and may not rely on any
representation or statement made by the Company or its affiliates or any of its
or their officers, directors, employees or agents, whether written or oral,
regarding the Grantee’s participation in the Plan and any rights thereunder.
Neither the

3



--------------------------------------------------------------------------------



 



Company nor any of its affiliates guarantee the current or future value of the
Award or the performance of the Stock underlying the Award.
     15. Code Section 409A. Although the Company does not guarantee to the
Grantee any particular tax treatment relating to the Award, it is intended that
the Award be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively, “Code Section 409A”), and this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. For purposes of Code
Section 409A, the Grantee’s right to receive any installment payments pursuant
to this Agreement shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days following each respective vesting date”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company. Notwithstanding anything herein to the contrary, in no event
whatsoever shall the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Grantee by Code
Section 409A or any damages for failing to comply with Code Section 409A.
     16. Transfer of Personal Data. The Grantee authorizes, agrees and
unambiguously consents to the transmission by the Company or any its affiliates
of any personal data information related to the Award awarded under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Grantee.
     17. Counterparts. This Agreement may be executed with counterpart signature
pages or in separate counterparts each of which shall be an original and all of
which taken together shall constitute one and the same agreement.
     18. No Acquired Rights. THE GRANTEE ACKNOWLEDGES AND AGREES THAT: (A) THE
COMPANY MAY TERMINATE OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD MADE UNDER
THIS AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE
AT THE SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS
(INCLUDING, WITHOUT LIMITATION, THE CASH-BASED AWARD AWARDED HEREUNDER) GIVE THE
GUARANTEE ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

            Wyndham Worldwide Corporation
      By:           Name:           Title:        

         
 
  Grantee    
 
       
 
       
 
       
 
  (Name)    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Wyndham Worldwide Corporation
2006 Equity and Incentive Plan (the “Plan”)
Statement of Cash-Based Award (“Cash Award”)
Subject to the terms and conditions of the Plan, your Award Agreement —
Cash-Based Award, dated [DATE] (the “Award Agreement”), attached hereto, and
this Cash Award, you have been awarded the right to receive cash payments
indexed to a number of cash units set forth below. The vesting referenced below
is subject to you remaining continuously employed with the Company through each
respective Vesting Date (see Award Agreement).

         
Granted To:
  Employee Name    
 
  Address 1    
 
  Address 2    
 
       
Cash Award Date:
  xx/xx/xxxx    
Number of cash units(*):
       xxx,xxx    
 
        Cash Award Grant Value:   $x,xxx,xxx          (Cash Units x Dollar Value
per Unit)
 
        [*Determined by dividing your Allocated LTIP Award Dollars by 1 USD on
the Cash Award Date and rounded down to the nearest whole 1 USD.]
 
       
 
  Vesting Date   Vesting Percentage
 
       
 
  xx/xx/xxxx   xx%
 
  xx/xx/xxxx   xx%
 
  xx/xx/xxxx   xx%
 
  xx/xx/xxxx   xx%

RETAIN THIS CASH AWARD, THE PLAN AND YOUR AWARD AGREEMENT AS A RECORD OF THIS
AWARD.
Please review the spelling of your name and your address. If any of this
information is incorrect, please contact the Wyndham Worldwide Stock Plan
Administration Department at (800) 247-6350.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[The Plan]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[Prospectus for the Plan]

 